DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species F (Figs.6a-c) and Species I (Figs.12-15) in the reply filed on 17 December, 2020 is acknowledged. Applicant avers claims 1-9, 13, 17-18 and 22-25 are directed towards the elected species, and that claims 10-12, 14-16 and 19-21 should be withdrawn. As such, claims 10-12, 14-16 and 19-21 are withdrawn and 1-9, 13, 17-18 and 22-25 are examined. 
Specification
	On page 24, line 9, the specification reads “actuator 30”. This is clearly in error. 
	Appropriate correction is required. 
Claim Objections
	In regards to claim 2, the claim reads “said first position is further defined by said engagement members being spaced apart by a first distance and said second position is further defined by said engagement members being spaced apart by a second distance” [lines 2-4] whereas it is clear this was instead intended to read “wherein in said first position, said engagement members are spaced apart by a first distance, and in said second position, said engagement members are spaced apart by a second distance”. 
	Appropriate correction is required.

Claim Interpretation
In regards to claim 1, the claim reads “a body located at said distal end of said device and having a primary channel extending therethrough configured to receive a distal end of a medical instrument and at least one arm channel extending therethrough configured to receive at least one arm; 
said at least one arm extending from said proximal end to said distal end of said device, said at least one arm selectively movable by at least one of rotational motion and translational motion relative to said body, said at least one arm including at least one engagement member configured to contact and engage tissue; 
said at least one engagement member being selectively movable between a first position wherein said at least one engagement member is free from contact with the tissue and a second position wherein said at least one engagement member is in contact with the tissue by at least one of said rotational motion and said translational motion of said at least one arm.” [lines 3-13]
Here, it is clear that the arm and the engagement member are being functionally claimed. That is to say that claimed device merely needs to be configured to be used with the arm. 
Dependent claims 2-4 clearly positively recite the arm. 
Dependent claims 5-6, 13 and 17 clearly functionally recite the arm or portions thereof. 
Claim 18 and its dependents are rejected under 35 USC 112 (b) for not being clear on the issue.  
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
actuator in claims 18 and 22-23, 
rotational adjustment mechanism in claim 18,
translational adjustment mechanism in claim 18, 
key in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8, 18 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 8, the claim reads “wherein said endoscope has a working end and said body is circumferentially disposed about said working end of said endoscope” [lines 1-2]. In claim 1, from which claim 8 ultimately depends, the endoscope was functionally claimed rather than positively claimed. The language in claim 8 makes it unclear whether the endoscope is being positively claimed for the first time here. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the endoscope is being positively claimed in claim 8. 
In regards to claim 18, the claim reads “said handpiece further comprising: an actuator connected to said at least one arm” [lines 2-4]. Claim 1 from which claim 18 depends functionally recites the arm. The language in claim 18 makes it unclear whether the arm is being positively claimed for the first time here. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the arm is being positively claimed in claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Marescaux et al. (US PGPUB 2008/0269562). 
In regards to Claim 1, Marescaux discloses a device for engaging tissue, said device comprising: 
a distal end [13, distal end of 11, Fig.10, para.57] and a proximal end [12, 22, 25, Fig.1, para.57]; 
a body [13, Figs.1-5, 10, para.57] located at said distal end of said device and having a primary channel [15b, Fig.2, para.60] extending therethrough configured to receive a distal end of a medical instrument [para.62] and at least one arm channel [16a-b, Figs.2, 10, para.59] extending therethrough configured to receive at least one arm [25a-b, Fig.10]; 
said at least one arm extending from said proximal end to said distal end of said device [Figs.1, 10], said at least one arm selectively movable by at least one of rotational motion and translational motion relative to said body [para.57, 73; translational motion from insertion or withdrawal, claims 1, 6; rotational motion], said at least one arm including at least one engagement member [effectors at distal end of arms 25a-b, Fig.10] configured to contact and engage tissue; 
said at least one engagement member being selectively movable between a first position wherein said at least one engagement member is free from contact with the tissue and a second position wherein said at least one engagement member is in contact with the tissue by at least one of said rotational motion and said translational motion of said at least one arm [para.22, 73; at rotational and insertional positions, tissue could be engaged or not engaged by the distal ends of arms 25a-b].
In regards to claim 2, Marescaux discloses the device of claim 1, further comprising a plurality of arms [25a-b, Figs.1, 10, para.57] each terminating in one of said engagement members, wherein said first position is further defined by said engagement members being spaced apart by a first distance and said second position is further defined by said engagement members being spaced apart by a second distance, wherein said second distance is less than said first distance [see the rejection of claim 1 hereinabove: these positions are achievable by the device of Marescaux, and tissue could be not-engaged in either of the positions, and engaged in either of the positions.].
	In regards to claim 3, Marescaux discloses the device of claim 2, wherein said engagement members are configured to retain the tissue between said engagement members in said second position and to release the tissue in said first position [para.22, 59, 67; These positions are achievable by the device of Marescaux, and tissue retention and release could be achieved at the respective desired positions].
In regards to claim 4, Marescaux discloses the device of claim 2, wherein each of said arms is selectively movable independently of the others of said plurality of arms [Fig.1; the arms 25 are independently inserted].
	In regards to claim 5, Marescaux discloses the device of claim 1, wherein said at least one engagement member includes a frictional element [distal graspers at tips of 25a-b, Fig.10; note that the engagement member is not positively recited in this claim].
In regards to claim 6, Marescaux discloses the device of claim 1, wherein said at least one engagement member includes at least one contact surface [inside of distal 
In regards to claim 7, Marescaux discloses the device of claim 1, wherein said medical instrument is an endoscope [para.62; an endoscope could be inserted therethrough].
In regards to claim 9, Marescaux discloses the device of claim 1, wherein said at least one arm channel extends through said body parallel to said primary channel [Figs.2-3, 5, 10; in the closed position of 14, the central axes of the arm channels would be parallel to a central axis of the primary channel. Note that without naming the central axes and specifying that they are parallel to one another, the sense that the channels are required to be parallel to one another is absurdly broad.].
In regards to claim 13, Marescaux discloses the device of claim 1, wherein said at least one arm further comprises a torque transmission member [the arm and components thereof is not positively claimed here; such an arm could be used] configured to convey torque applied from said proximal end to said distal end.
In regards to claim 17, Marescaux discloses the device of claim 1, further comprising at least one recess [concave inner surface of 14a-b, Figs.2-3, 10] formed in said body configured to receive at least a portion of said at least one engagement member [an engagement member could be received here.].
Claims 1-9, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Naito et al. (US PGPUB 2009/0287043). 
	In regards to claim 1, Naito discloses a device for engaging tissue, said device comprising: 

a body [portion of 20a distal to 2g, Fig.3] located at said distal end of said device and having a primary channel [2d, Fig.3, para.38] extending therethrough configured to receive a distal end of a medical instrument [“observation probe”, para.38, 40, 104, 108] and at least one arm channel [2f1, 2f2, Fig.3, para.38] extending therethrough configured to receive at least one arm [3, 4, Figs.2, 6]; 
said at least one arm extending from said proximal end to said distal end of said device [Fig.2], said at least one arm selectively movable by at least one of rotational motion [arrow B, Figs.11-12, para.80] and translational motion relative to said body [arrow A, Figs.11-12, para.79], said at least one arm including at least one engagement member [44 or 45, Fig.6, para.61] configured to contact and engage tissue; 
said at least one engagement member being selectively movable between a first position wherein said at least one engagement member is free from contact with the tissue and a second position wherein said at least one engagement member is in contact with the tissue by at least one of said rotational motion and said translational motion of said at least one arm [Fig.2, para.79, 80, 84; being capable of translation, rotation and bending, the arms could accomplish this].
In regards to claim 2, Naito discloses the device of claim 1, further comprising a plurality of arms [3, 4, Figs.2, 6] each terminating in one of said engagement members, wherein said first position is further defined by said engagement members being spaced apart by a first distance and said second position is further defined by said engagement members being spaced apart by a second distance, wherein said second distance is 
In regards to claim 3, Naito discloses the device of claim 2, wherein said engagement members are configured to retain the tissue between said engagement members in said second position and to release the tissue in said first position [Fig.2, para.79, 80, 84; being capable of translation, rotation and bending, the arms could accomplish this, especially given appropriate tissue].
In regards to claim 4, Naito discloses the device of claim 2, wherein each of said arms is selectively movable independently of the others of said plurality of arms [9, Fig.2, para.101-103].
In regards to claim 5, Naito discloses the device of claim 1, wherein said at least one engagement member includes a frictional element and a planar shape [Fig.6].
In regards to claim 6, Naito discloses the device of claim 1, wherein said at least one engagement member includes at least one contact surface configured to engage said tissue in said second position [Fig.6].
In regards to claim 7, Naito discloses the device of claim 1, wherein said medical instrument is an endoscope [“observation probe”, para.3, 40, 104, 108].
In regards to claim 8, Naito discloses the device of claim 7, wherein said endoscope has a working end and said body is circumferentially disposed about said working end of said endoscope [the distal end of the observation probe would tautologically be called the working end. Advancing the observation probe through the primary channel, the body would be circumferentially disposed about said working end.].
In regards to claim 9, Naito discloses the device of claim 1, wherein said at least one arm channel extends through said body parallel to said primary channel [Fig.3].
In regards to claim 13, Naito discloses the device of claim 1, wherein said at least one arm further comprises a torque transmission member configured to convey torque applied from said proximal end to said distal end [49, Fig.6, abstract, para.80].
In regards to claim 17, Naito discloses the device of claim 1, further comprising at least one recess formed in said body configured to receive at least a portion of said at least one engagement member [2f1 or 2f2, Figs.2-3, abstract; to be inserted through the body, the arm channels must be configured such that they comprise a recess configured to allow the engagement members therethrough, and hence receive at least a portion of the engagement members].
Allowable Subject Matter
	Claims 18 and 22-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mizuno et al. (USPN 5,876,325)
Merril et al. (US PGPUB 2006/0161045)
Miyamoto et al. (US PGPUB 2008/0021499)
Yamamoto et al. (US PGPUB 2017/0332882)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/Examiner, Art Unit 3795